OFFICE OF THE ATTORNEY GENERAL OF TEXAS
                             AUSTIN




                                         l
                                         nAd,,by ._...
                                                   &!.I?!..:.$
                                      I”;”
Honorable ‘3itlnep Lathsn                             ,/”
Seorstary 0r State
Auprtin, Texas
Dear Sir:                    Opinion Ho. O-m--...~~      I’,
                             Ret Validity +g atteiiptod altera-
                                   tion or Ho1.&s4UJl 90:~ 105 by
                                   oonourrant rsaolufton.    \
          Your request for opin$dn, dated Xaroh 31, 1943,
has been reoeired and oonsidersd br thin,~~~departmsnt. ie
quote from your letter or request as roiidpvs:
           “House Bill No. IO; wa,‘ pass&by     the iiouse
     or Bepresentatives   of the Yizty-Eighth   Leefslature
     on February 4, 1943 by a reoord oots of 121 Ayes
     and 0 Xayag wa+fpeseed’ by the %;ena++on February
     17, 194) by a,,reoord’~.voth or 3O‘Qea and 0 Says;
     was approved by the Oovarnar on Flrbruary 18, 1943;
     and was riled k&the offfoe     of the~eoretary    or
     State on the 1 th\@y of )%byry,        1943.
           ,.rTf~,blll   o&r>& .& krgenoy        olause and
     a8 ,Jrbu~$19 nota, iyoeired      a surrioient    vote tA
     plaoe,,.%t’4n ic+adiata~,_s*eot.
          /          / “,\
     !
          ’ “The odrtifioate   of the Seoratary or ths
     s‘ena&+,on the’,anrblled   bill which was filed       in the
     orftqe bf the,‘Sevretary     of State erroneously      shows
     that the bill #as passed in r;he 3mate by a m
     YOOBvote which, or oourse, trould preolude           the
     EfiI rmisttiking imnedfate 9rf60t.
          The Senate Journal of Bebruary 17, 1943, at
     Page 235, correctly   shows the reoord vote by whioh
     tho bill -#as passed.
Bonorable   3ldney Latham, Page 2


           “Attaohed hereto is copy of a proposed Senate
     oonourrent resolution   authorizing    the Seoretary
     of the Senate, In the preaonos or the Seoretary
     of State    to correot his oertllloate    on the en-
     rolled bill rllad in ths ofrioe or the Seorrtary
     or Stats, and expressing the legislative      intent
     that said bill be emotive      rrom and after ths
     date of approval by the Qovernorr
            *In the light or the abovcs faota, please ad-
     rise   this Department upon the rollowing questions:
            “1.   Is the attaohed Senate oonearrent reso-
     lution,    if passed by both Bouaee of the Legislature,
     sufrlolent    to authorlae the oorreotfoa  of the oer-
     tirioate or the Secretary or the .+wte in the man-
     ner therein ‘speolfiad’?
           '2.   Is the authority of the Zenate concurrent
     resolution,   If passed, auffioient to authorize   the
     Seoretary of State to permit the oertirlcate     to be
     oorreotod?

           "3. Is the Senate oonourrent resolution,  if
     passed, suifloient to render the bill efteotlve
     from and after its date of approval by the Qorernor?

           "4. Aa to any or the above qKeetions whloh
     might be anmered in the negative,   please advise
     In what manner the intended purposes of the reao-
     lntlon oan be aoeoapllahsd.

            "5.  In the event suoh bill wonid not be rend-
     ered erfeotlve   by the oooourrent resolution rrom
     its date ot approval by the Ooternor, would It be-
     OOPDB tdrf30tiue immediately upon the passage or such
     rrselution?
           “For your full lnrorrnatlon, oopy or tha Senate
     Tournal of February 17, 1943, together with photo-
     statlo copy of House Ml1 No. 105 are also enolosed.
            “.   . . .0
            The efreot or the error in the oertifloate  or the
Seoretary   of the Zennte is, 9~s you state, that the provisions
Honorable   Sidney Latham, Page 3


or House Bill   FJo. 105 do not beoome efieotive  until ninety
days arter the adjournment or the ourrent session or the
Party-Zlghth   Legislature.    Constitution or the State of
Tsxas, Artiole   III, Seotlon 39. However, notwithstanding
the delayed efieotive     date or thla aot, %~se sill No, 105
beoame law when signed by the Governor and filed     with the
Seoretary ot ;tats,     end is now a fully valid and subsisting
p0rti0n 0r the laws 0r this Stat*.
            The courts oi this State, in oompany with a large
majority or the oourt13 or other jurledlotlons,    have wnsist-
etly   retused to allow faots extrlnsio    to the enrolled bill
to alter or in any way to afteot their interpretation        of
suoh bill.    In the oese of 2lllson   Y. Tenta Mqaor Control
Board, 154 9. !'I. (2d) 322 (writ or error refused),     we find
this established   rule of oonstruotion   stated as follows:
            “The Venrolled bill rule’ is applied by the
     oourts in Texas, which, as stated in Texas Juris-
     prudenoe, Vol. 39, p. 121, is as Pollows:            ‘In
     the review of enaotments, the Courts of Texas have
     s      sin00 adopted the so-oalled       “enrolled  bill
           O, to the efreot that a duly authentioated,
     approved and enrolled      statute imports absolute
     verity and is oonolusl~e that the aot was passed
     in every respeot aooording to constitutional            re-
     quirements.     In other words, aooordlng to the
     settled    rule an aot passed by the Legisiature,
     signed by the proper oSSloers of eaoh house, ap-
     proved by the Goternor, or passed notwithstanding,
     and riled fn the orrioe or the Seoretary 0r State,
     oonstltutes    a oonoluslvo    reoord of the passage oS
     the aot as enrolled.      As egainst this reoord re-
     sort may not be had to a proolamatlon of the
     Governorl to the terms of the bill as originally
     introduced or amendments thereto,         to the journal
     of the Legislature,     nor to par01 evidenoe Sor the
     purpose of impeaching or invalidating          the law.’
     The opinion oS Justice Gain46 in Xlllams           v. Taylor,
     83 Tex. 667, 19 S. '8. 156, make it unneoeseery,
     in this opinion,     to 3ho;v rrhy the journals of the
     Legislature    or :e.nata will . not be rooeivod to im-
     peaoh an enrolled bill.        ,:ee also King v. Terrell,
     Comptroller,    ‘Tex. Clv. .%?p., 218 3. Y. 42.        The
     evidence relied upon by appellants         as establishing
     that the bill,     as passed by the !~ouse of ?epre-
     seutatives,    *as passed by the ;enste -%ith amendments
Honorable    Sidney Latham, ?age 4


       depend0 upon entries    in the journal8 of the IIouse.
       To reoeire such aviden      would be contrary to the
       ‘anrolled  bill rule’.”
See to ths saxs sffeot Y%lliams v. Taylor, 83 Tex, 672 19
3. A* 156, Jaokaon v. valker, 121 Tex. 303, 49 3. :T.(f&l)
693, and 21 Faso % 3. YJ. R. Co, v. Foth, 101 Tex. 133, 100
3. 3. 171, 105 S.W. 322. Yhlle this rule has heretofore
bean   employed to t&wax% attemptm to invalidate      statute8  be-
oausa of alleged fafltuea      to ooaforsu with prooedural rs-
qulrsments   attendant   to their parssage, we feel that it is
squally applloable     to attempts to alter the prorlsions     of
enrolled bills    by shawl% the osourranae of prooedural faota
oontrary to those appearing on such bills.
           3lnoe IIouse Bill Ho. 105 is now a -gart of the law
of this State, any ohttnge erreotea therein mat be by my
of ammdnent or repsal, Southern Paalrio     Co. v. ‘3. T. Zeadora
& CO,, 129 9. '". 170 (writ 0r error rerussa.), and It is ale-
Dentarp that an existing    law Can neither be repealed nor
amended b resolution.      Caples v. Cole, 129 Tex. 370, 102
3. :t. (2a3 173.
           ‘?e are not unaware that in ths oase of ?&via t.
State, 225 S. :.‘, 532 the Court of Crlmiual Appeals held Food
a aonourrent resolution     whioh oorrsoted a olerfoal    mist&
In a bill previously    passed by the Legislature.      Nwerer,   In
that ease the bill,    although passed by the Legislature,      had
neither been approved by the Governor no rma wtthout hla
signature.    Slaoe the bill had not fina ll y been anaoted Into
hw, a oarreotlon    thersor   in no way oonstituted    an aaen&amt
0r   an existing   law.

              r3ur oonolasion  1s otrengthenoa by another oansiasra-
tion.     At  the  time  House 9111 Ho. 105 came before the Governor,
it was apparent from the face of the bill that, if approved,
the bill would take erreot ninety days after the date of ad-
journssnt of the present Legislature.          fonaeioably   this raoQ
ni~;~;;ll      have lnfluenoad the Governor s deois2on to sign         .
               TC allow a oonourrent resolution      to elter the ef-
festive    iate of House Bill No. 105 would be to allo-r it to
Comait the Governor to a different        bill i’rorn t,hs one which
he sipged and might Well be to COr.lUithL?1 to a bill zhioh he
~ouid    not have signed had it hoen ?lacsa before him in its
altered rorm.
         - .
KonoPabie Sidney Latham, lag6    5


          Gonseqoently,    ror the reasons above etated       we
answer your first three    questions in the negative.
            ‘52th referenoe   to your last two questions, we re-
speotfully    suggest that Eouse Bill No. 105 tight be repealed
and ite provisions     embodied in adother act and that such sot
would beaome effective      inmediately upon its paseage and as-
proval provided It oontained an emsreenoy olause and was
;;;;;a   in conformance with the rules governing amergenoy
       .
           Trusting that   the foregoing   satiafaotorily     auswem
your inquiries,   we are
                                             Very truly     yours